Mollison, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into by and between the respective parties hereto:
IT IS STIPULATED AND AGREED by the undersigned, subject to the approval of the Court, that at the time of exportation of the merchandise invoiced as “Ribbon Isinglass”, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at $.6525 per pound, packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value, as defined in Section 402 (c) of the Tariff Act of 1930, as amended, for the merchandise involved herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to he the proper basis for the determination of the value of the ribbon isinglass here involved, and that such value was $0.6525 per pound, packed.
Judgment will be rendered accordingly.